GROWERS DIRECT COFFEE COMPANY, INC.

2813 7TH Street, Berkeley, California, 84710







PRIVATE & CONFIDENTIAL            




August 15, 2008  




Mr. Mick Rynning

1260 NW Dakota Glen,

Lake City, Florida, 32055

 

Dear Mr. Rynning:




RE:  MANAGEMENT AGREEMENT ON YEAR TO YEAR BASIS




This letter agreement (the “Agreement”) sets forth the services to be provided
by Mick Rynning (“Rynning”) to Growers Direct Coffee Company, Inc. (the
“Company”) and the terms and conditions under which such services shall be
performed (the “Engagement”).




1. Engagement. Subject to the terms set forth herein, the Company hereby engages
Rynning and retains Rynning to serve as the Chief Executive Officer and
President of the Company and Rynning hereby accepts the position of Chief
Executive Officer and President effective as of August 15, 2008 (the “Effective
Date”).   




2. Duties. Rynning will perform such duties customarily performed by the Chief
Executive Officer and President as contained in the Appendix A to this letter
and such other duties as reasonably requested by the Chairman or the Board of
Directors of the Company (the “Board”) (the “Services”). The Services will
include, but not be limited to, signing SEC filings and certifications required
by the Sarbanes-Oxley Act.  




3. Term. The term of Rynning’s Engagement hereunder shall commence on the
Effective Date and shall continue on a year-to-year basis until terminated by
either party upon sixty days prior written notice to the other party. In the
event of termination prior to the end of a calendar month, the Company shall pay
Rynning the monthly management fee, set forth in Section 4 below, for the full
month during which the termination became effective..




4. Compensation. The Company shall make monthly management fee payment of ten
thousand dollars ($10,000) to Rynning, in arrears, on the 25th day of each
month.  In further consideration of the Services to be rendered under this
Agreement, Rynning shall be issued five hundred thousand (500,000) restricted
common shares as a non-refundable contract execution bonus. These shares shall
be issued on the Effective Date.




5. Bonuses and Stock Options




(a)

Stock Option.  In further consideration of the Services to be rendered under
this Agreement, Company hereby grants Rynning a Stock Option.  Rynning shall
have an option to purchase, prior to January 1, 2010, up to one million
(1,000,000) shares of Company’s Common Stock at an exercise price per share to
be established by the Board.  The Stock Option shall be formalized in a separate
Option Agreement between Company and Rynning and the Stock Option shall be fully
vested January 5, 2009.  




(b)

Acquisition Transactions.  Rynning shall also be entitled to receive a bonus
which shall be tied to any Acquisition Transactions completed by the Company
during the Engagement.  For purposes of this Agreement an “Acquisition
Transaction” shall me any acquisition of substantially all of the assets or
equity of any operating multiple unit franchise business.




(i).  Upon the closing of an Acquisition Transaction (whether the acquired
business operates within the United States and/or Canada, Rynning shall be
entitled to receive a bonus of: (A) 500,000 restricted shares of the Company’s
common stock; and (B) an option to purchase, prior to January 1, 2010, 500,000
shares of the Company’s common stock at an exercise price to be determined, on
or before closing of the Acquisition Transaction, by the Board. The Stock Option
shall be formalized in a separate Option Agreement between Company and Rynning
and the Stock Option shall be fully vested on closing of  the Acquisition
Transaction.   











--------------------------------------------------------------------------------

(ii).  Upon the closing of an Acquisition Transaction outside of the United
States and/or Canada, Rynning shall be entitled to receive a bonus of: (A)
500,000 restricted shares of the Company’s common stock; and (B) an option to
purchase, prior to January 1, 2010, 500,000 shares of the Company’s common stock
at an exercise price to be determined, on or before closing of the Acquisition
Transaction, by the Board. The Stock Option shall be formalized in a separate
Option Agreement between Company and Rynning and the Stock Option shall be fully
vested on closing of the Acquisition Transaction.   




6. Expense Reimbursement. Rynning  will be entitled to reimbursement for
reasonable out-of-pocket expenses incurred by Rynning  on behalf of the Company
including, but not limited to, use of office space, reproduction, typing,
computer usage, employees, legal counsel (including legal counsel retained to
negotiate and draft this Agreement) and other similar direct expenses and any
and all taxes (other than state, local and federal income taxes) on any of the
foregoing, provided, however, that such out-of-pocket expenses shall not exceed
$1,000 per month without Board approval. Expenses for ordinary course travel on
Company business will not be subject to the $1,000 monthly limitation.  Rynning
will be reimbursed within 30 days of submission of reasonable documentation for
such expenses.  In no event, will Rynning be reimbursed later than 30 days
following the close of the calendar year in which such expenses were incurred.




7. Severance Payment.




a)

Termination.  If the Company, in its sole discretion, terminates the Engagement
anytime, after the Effective Date (and prior to the first anniversary of the
Effective Date), without cause, Rynning will be entitled to receive a severance
payment equal to twenty thousand dollars ($20,000). The Company may pay the
severance payment of $20,000 in cash or shares. Rynning will not receive any
severance payment if terminated by the Company anytime, after the Effective
Date, with cause.  “Cause” shall be defined as any act or series of acts which
are immoral, illegal, negligent, constitute willful misconduct or otherwise have
a negative impact on the Company, its reputation and/or its business activities.
   




b)

Breach.  If; (I) the Company breaches an obligation it has under this Agreement
such breach shall constitute a termination without cause, as without cause is
defined herein, and thereby give rise to the severance pay provisions under
Section 7(a) hereof, if Rynning provides the Company, within 3 business days of
such a breach, a detailed written notice of the breach and the Company does not
cure said breach within thirty (30) days of the written notice (or Company has
not taken reasonable steps to cure the breach if such a cure would reasonably
take more than 30 days to accomplish); or if (II) Rynning breaches an obligation
he has under this Agreement and such breach would not otherwise constitute
“cause” for termination as that term is defined herein, then such breach shall
constitute “cause” for termination under this Agreement, if the Company provides
Rynning, within 3 business days of such a breach, a detailed written notice of
the breach and Rynning does not cure said breach within thirty (30) days of the
written notice (or Rynning has not taken reasonable steps to cure the breach if
such a cure would reasonably take more than 30 days to accomplish).




8. Deferred Compensation. Any nonqualified deferred compensation (within the
meaning of Section 409A of the Internal Revenue Code) payable under this
Agreement on account of the completion or termination of the Engagement shall be
delayed to the minimum extent and in the minimum amount necessary so as to
comply with Section 409A and the regulations thereunder; provided, however, that
the bonus set forth in Section 5 shall be paid immediately if there is a change
of control within the meaning of Section 409A of the Internal Revenue Code
regardless of whether there is a termination.




9. Independent Contractor. Rynning shall serve as an independent contractor for
the Services provided under this Agreement.  Rynning shall retain control over
the means and methods used in performing its Services.  Rynning is not, and
shall not be treated as, an employee of Company with respect to the Services
performed hereunder for federal or state tax purposes.  Company and Rynning
acknowledge and agree that the intent of this Agreement is to maintain an
independent contractor status.

 

10. Benefits and Taxes. Rynning shall be entitled to any benefits paid by the
Company to its employees. Rynning shall be solely responsible for any tax
consequences applicable to Rynning by reason of this Agreement and the services
performed hereunder. The Company shall not be responsible for the payment of any
federal, state or local taxes or contributions imposed under any employment
insurance, social security, income tax or other tax law or regulation with
respect to Rynning ’s performance of management services hereunder. Rynning
agrees to indemnify and hold the Company harmless for any taxes, interest or
penalties imposed upon the Company arising from or in connection with the
Engagement.








2







--------------------------------------------------------------------------------

11. Confidential Information, Rights and Duties.




(a) Rynning  specifically agrees that he shall not at any time, either during or
subsequent to the term of the Engagement, in any fashion, form or manner, either
directly or indirectly, unless expressly consented to in writing by the Company,
use, divulge, disclose or communicate to any person or entity any confidential
information of any kind, nature or description concerning any matters affecting
or relating to the business of the Company, including, but not limited to: the
Company’s sales and marketing methods, programs and related data, or other
written records used in the Company’s business; the Company’s computer
processes, programs and codes; the names, addresses, buying habits or practices
of any of its clients or customers; compensation paid to other employees and
independent contractors and other terms of any employment or contractual
relationships; or any other confidential information of, about or concerning the
business of the Company, its manner of operations, or other data of any kind,
nature or description. The parties to this Agreement hereby stipulate that, as
between them, the above information and items are important, material and
confidential trade secrets that affect the successful conduct of the Company’s
business and its good will, and that any breach of any term of this section is a
material breach of this Agreement and constitutes “cause” for termination under
this Agreement. All equipment, notebooks, documents, memoranda, reports, files,
samples, books, correspondence, lists or other written and graphic records, and
the like, including tangible or intangible computer programs, records and data,
affecting or relating to the business of the Company, which Rynning  might
prepare, use, construct, observe, posses or control, shall be and shall remain
the Company’s sole property.




(b) For purposes of this Agreement, the term “confidential information” shall
not include any information that: (i) has been made public by the Company (other
than by acts of Rynning  in violation of this Agreement or other obligation of
confidentiality); (ii) Rynning  is legally compelled to disclose; provided that
Rynning  notifies the Company of such proposed disclosure in as far in advance
of its disclosure as is practicable and uses his best efforts to obtain
assurances that confidential treatment will be accorded to such information; or
(iii) is otherwise publicly available other than through disclosure by a party
in breach of a confidentiality obligation with respect thereto.




(c) Any wrongful interference with the Company’s business, property,
confidential information, trade secrets, clients, customers, employees or
independent contractors by Rynning  or any of their agents after the term of the
Engagement shall be treated and acknowledged by the parties as a material breach
of this Agreement and shall constitute “cause” for termination of this
Agreement.




(d) Rynning’s duties under this Section 10 shall survive termination of the
Engagement. Rynning acknowledges that a remedy at law for any breach or
threatened breach by Rynning of the provisions of this Section 11 would be
inadequate, and Rynning agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.




12. Indemnification and D&O Insurance. The Company shall indemnify, forever
defend, and hold Rynning free and harmless from any and all liabilities,
assessments, obligations, debts, damages, fees, fines, penalties, interest,
judgments, liens or other claims that may ever be claimed to exist against
Rynning as a result of Rynning’s work on behalf of Company and/or as a result of
Rynning executing this Agreement, except to the extent resulting from Rynning’s
negligence or willful misconduct.




The Company shall enter into an indemnification agreement with Rynning in the
form entered into with each of the Company’s officers and directors. Such
indemnification Agreement shall be effective upon the Effective Date. The
Company will furnish Rynning with a copy of its current D&O liability policy and
will agree to consult with Rynning if the Company intends to decrease the
coverage currently provided by Company.  




13. Dispute Resolution   In the instance of a dispute between the Company and
Rynning  that is incapable of being resolved by them to their mutual
satisfaction, after good faith resolution negotiations, and within thirty (30)
days of the formal notification from Rynning  or Company of such dispute, the
complaining party  shall have the right to seek such remedies as are available
at law and in equity in accordance with Section 13(i) below




13. General Provisions.




(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery or duly sent by certified
mail, postage prepaid; by an overnight delivery service, charges prepaid; or by
confirmed telecopy, to the Company at its primary office location and to Rynning
at the following address: 2510 River Place Lane, Orange Park, FL 32073.  








3







--------------------------------------------------------------------------------

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein




(c) Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.




(d) Complete Agreement. This Agreement, the Option Agreement and the
Indemnification Agreement to be effective upon the Effective Date constitute the
entire understanding between Rynning and the Company and it is the complete,
final, and exclusive embodiment of their agreement and supersedes any prior
agreement written or otherwise between Rynning and the Company with regard to
this subject matter.  It is entered into without reliance on any promise or
representation other than those expressly contained herein or therein, and it
cannot be modified or amended except in a writing signed by Rynning and the
Chairman of the Board.  




(e) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement or plan.




(f) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or thereof nor to
affect the meaning thereof.




(g) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Rynning  and the Company and their respective
successors, assigns, heirs, executors and administrators, except that Rynning
 may not assign any of their duties hereunder and may not assign any of their
rights hereunder without the written consent of the Company.




(h) Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys’ fees and costs incurred in
connection with such action. In no event, will a party entitled to reimbursement
be reimbursed later than thirty days following the close of the calendar year in
which in such action is finally resolved.




(i) Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Rynning and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, arising from or relating to this Agreement
or its respective enforcement, performance, breach, or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration before a single arbitrator held in Las Vegas, Nevada
and conducted by Judicial Arbitration & Mediation Services/Endispute (“JAMS”),
under its then-existing Rules and Procedures. The parties shall be entitled to
conduct adequate discovery, and they may obtain all remedies available to the
parties as if the matter had been tried in court. The arbitrator shall issue a
written decision which specifies the findings of fact and conclusions of law on
which the arbitrator’s decision is based. Judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction thereof. Unless
otherwise required by law, the arbitrator will award reasonable expenses
(including reimbursement of the assigned arbitration costs) to the each party
equally. Nothing in this Section 12(i) or in this Agreement is intended to
prevent Rynning or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.




(j) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the Nevada as
applied to contracts made excluding the rules on conflicts of law.




(k) Currency.  All dollar amounts stated in this Agreement are in United States
dollars.








4







--------------------------------------------------------------------------------










If you are in agreement with the terms set forth herein, please sign and return
a copy of this Agreement to me.













Yours truly










/S/ JD Douthitt

____________________________________________

GROWERS DIRECT COFFEE COMPANY, INC.

JD Douthitt on Behalf of the Board
















Agreed to and Accepted










/s/ MICK RYNNING

___________________________

Mick Rynning  








5







--------------------------------------------------------------------------------

APPENDIX A




Legend:

P – prepare

R – review

A – authorize

GC – governance committee

AC – audit committee

SOURCE

PRESIDENT AND/OR CHIEF EXECUTIVE OFFICER

BOARD

SHAREHOLDERS

Committee




Directors




CORPORATE AFFAIRS & LEGAL PROCEEDINGS

Growers Direct corporate framework

Amend certificate of incorporation to:

-

change corporate name

-

change nature of business or corporate powers

-

change authorized capital stock and terms

-

change rights to dividends

-

create new classes of stock

-

other matters allowed for by state law

 

P

GC may R

A for presentation to shareholders for approval at a special or annual meeting

A

Restatement of consolidated certificate of incorporation without amendment

1

 

 

A

A may be requested of board

Amend bylaws

1&2

A

GC may R

A

Although the power to adopt, amend or repeal bylaws has been conferred on the
board of directors through the Certificate of Incorporation (T8 sec.109), the
shareholders retain a concurrent power that may be exercised.

Adopt emergency bylaws

1

 P

 

 

 GC may R

A subject to repeal of change by action of the stockholders, T8 110

 

Renounce opportunity for corporation to participate in certain specific or
classes of business

 

 

 

 

 





6









--------------------------------------------------------------------------------




opportunity

1

 

 

 

A

 




Statutory and regulatory reporting

Authorize Nevada Revised Statues: General Corporation Law annual and special
filings

 

A

 

 

 

Authorize and certify Securities Act filings

 

A

 

 

 

Authorize and certify Securities Exchange Act filings

 

A

 

 

 

Authorize and certify quarterly and annual NASDAQ filings  

 

A

AC shall R

 

 

Authorize exploration results assessment and reporting

 

A

AC shall R

 

 

Authorize Yukon Business Corporation extra-territorial business corporation
filings

 

A

 

 

 

Authorize submissions, including permit requests to government or other
authorities

 

A

 

 

 

Authorize change of registered office

1

P

 

A

 

Authorize change of registered agent

1

P

 

A

 

Meetings of stockholders

Determine matters to be submitted to shareholders for approval

1

P

GC may R

A

 

Call annual meeting of stockholders

1&2

 

 

A

 

Call special meetings of stockholders

1 &2

May A

 

May A or a majority may

May A if holding or representing ¼ of voting power

Fix date for determination of stockholders of record for payment of any
dividend, allotment of rights or where stockholders entitled to exercise rights

1 &2

 

 

 

 

A

 

Take action normally authorized by shareholders at an annual or special meeting
without meeting, notice or vote if consents obtained from minimum number of
votes needed to authorize

1

P

 

A

Prompt notice of such corporate action without unanimous written consent of
shareholders required to all shareholders

Appoint inspector to conduct and record on director elections

1&2

A

 GC may A

May A

 

Directors and officers

Establish, increase or decrease number of directors

1&2

 

 

A

 

Nominate directors

3

 

 

 

May A by committee of solely independent directors

May A by board if majority of independent directors

 

Elect and remove

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





7









--------------------------------------------------------------------------------




directors  

1&2

 

 

 

 

A at an annual or special meeting of stockholders unless elected by written
consent in lieu

Fill director vacancies

1&2

 

GC may R

May A if majority of independent directors

May A

Fix compensation for directors

1

 

GC may R

A unless restricted in bylaws

 

Establish, appoint, remove and fix compensation for company officers (chair,
president, vice-president(s), treasurer, secretary, assistant officers)

1&2

P

GC may R

A by resolution or as stated in bylaws

 

Affirm independence of directors

3

 

 

A

 

Call regular meetings of the board

 

May

 

A

 

Call special meetings of the board

2

May

 

May or any two or more directors

 

Indemnify or authorize insurance for officers, directors, employees and agents

1

P

 

GC may R

A

 

Lend money or guarantee obligation of officers and employees  

1

 

GC may R

A

 

Adopt rules of procedure for meetings of directors

2

 

GC may R

A or Chair may establish in the absence of board direction

 

Represent shares held in other corporations

 

May A, unless restricted by board

 

 May A

 

Committees

Establish committee charters; appoint members

1&2

P

GC may R

A

 

Company organization and management

Authorize organizational structure

 

A

GC may R

A

 

Authorize compensation of Chief Executive Officer

3

 

GC may A if solely independent directors

Board may A if by majority of independent directors

 

Authorize contracts with members of management team reporting to president
and/or chief executive officer

3

P

GC may A if solely independent directors

Board may A if by majority of independent directors

 

Delegate authorities to president and/or chief executive officer

 

P

GC may R

A

 

Approve quarterly report with financial statements and recommended business plan
amendments, if any

 

A

GC may R

 

 

Business plans

Establish and amend strategic plan

 

P

GC may R

A

 

Authorize and amend annual business plan

 

A

GC may R

A

 

Company policy





8







--------------------------------------------------------------------------------






Make corporate policy

 

P

GC may R

A

 

Communications

Approve corporate communications plan

 

A

 

A

 

Issue press releases

 

A

 

 

 

Inform shareholders and maintain shareholder relations

 

A

 

 

 

Authorize (and file with Nasdaq) disclosure of material information that could
affect value of securities or influence investor decisions

3

A

 

May A

 

Major control and asset decisions

Enter into business combinations with interested stockholders

1

P

 

A subject to limitations

A subject to exceptions

Enter into merger or consolidation of the corporation

1

P

 

A

A

Merge parent corporation and subsidiary(ies)

1

P

 

A subject to parameters

 

Sale, lease, exchange or other disposition of assets of the corporation or
direct or indirect majority-owned subsidiary having market value of 50% of more
of assets of the corporation

1

P

 

A

A (although this does not include mortgaging or pledge of corporation property
and assets)

Propose tender or exchange offer for 50% or more of outstanding voting stock of
the corporation

1

P

 

A

Notice required and other terms may apply

Enter into joint ventures, partnerships and investments in other companies

 

A

 

A

 

Acquire new businesses

 

P

GC may R

A

 

Expand business operations to new country

 

P

GC may R

A

 

Dissolve the corporation

1

 

 

A

A

Audit and reporting

Appoint auditor

 

R

AC shall A

A

A

Develop annual audit plan

 

R

AC shall A

 

 

Authorize annual report and financial statements

 

P

AC shall R

A

 

CAPITAL STRUCTURE – Stocks and Dividends

Establish classes and series of stock, including preferred convertible stock,
redemption, rights, qualifications and limitations

1

P

 

A subject to shareholder approval or amending Certificate of Incorporation

A - Express grant of authority may be made to board of directors by resolution
and/or amending Certificate of Incorporation per T8:102(a)(4) and 151

Authorize issuing or taking subscriptions for additional shares of capital stock
up to amount authorized in certificate of incorporation

1&2

P

 

A

Potential requirement for A prior to issue of designated securities if not a
public offering - NASD rule 4350(k)(1)(d)





9







--------------------------------------------------------------------------------




Increase, decrease or adjust capital stock from that authorized in the
Certificate of Incorporation, such as authorizing additional common and
preferred stock

1&2

P

 

A subject to shareholder approval and/or amending Certificate of Incorporation

A - Express grant of authority to change capital stock may be made to board of
directors by resolution and/or amending Certificate of Incorporation per
T8:102(a)(4) and 151

Authorize consideration for shares and determination of amount of capital and
net assets

1 &2

P

 

A  

A of shareholders can be required for share consideration (only) if so stated in
Certificate of Incorporation per T8:152, 153

Issue designated securities per Nasdaq Marketplace Rules

 

A

 

 

A with exceptions

Retire shares issued but not outstanding (to resume status of authorized and
un-issued shares)

1

 

 

A

 

Create rights and options respecting stock and delegating one or more officers
of the corporation to award rights and options with proviso than an officer
can’t designate self as recipient

1

P

 

A

 

Sign shareholder stock certificates

1&2

A

 

 

 

Maintain registry of public offering

 

A

 

 

 

Declare and pay dividends on shares of capital stock

1

P

 

A subject to terms of stock issuance

 

Establish special purpose reserves out of funds available for dividends

1

P

 

A

 




Make restrictions on transfer of securities or amount that may be owned by any
person or group

1

P

 

A subject to limitations and amending Certificate or bylaws, or agreement among
holders

 

Authorize and materially amend stock option plan or other equity compensation
arrangement for employees and consultants

2&3

P

 

A and “may modify with or without shareholder approval subject to constraints”
and terms of Form

S-8 Filing on Plan

Potential requirement for A per Nasdaq rule IM-4350-5

BUSINESS PLAN IMPLEMENTATION

General authorization to implement

Authorize to incur such expenditures, execute such documentation and undertake
other acts required by the Corporation to implement the business plan, subject
to Board Authorizations Policy

 

A

 

 

 

Undertakings and capital expenditures

Authorize expenditure undertakings involving the acquisition, sale,
construction, upkeep and retirement of capital items in the approved business
plan

 

A up to $1,000K

 

A over $1,000K

 

Authorize capital expenditure undertakings involving the acquisition, sale,
construction, upkeep

 

 

 

 

 





10









--------------------------------------------------------------------------------




and retirement of capital items not in the approved business plan, including,
for example, emergencies, unforeseen circumstances, adjustments in multi-year
projects

 

A up to $500K*

 

A over $500K

 

Authorize supplemental expenditures when original authorized costs are exceeded
to a maximum of 25% on projects under $50,000; 15% between $50,000 – 100,000;
10% on projects of $100,000 - $1,000,000; and to a maximum of 5% on projects
over $1,000,000. Beyond those levels, authorization of person or body at next
higher level of approval required.

 

A supplemental expenditures on projects up to $500K

 

A supplemental expenditures on projects over $500K

 

Operating expenses

Authorize expenditures involving operating expenses in accordance with approved
business plan

 

A over $500K

 

 

 

Purchases and contracts for the acquisition of goods and services

Authorize purchase requisitions/orders and sign contracts for approved capital
expenditures

 

A over $500K

 

 

 

Authorize purchase requisitions/orders and sign contracts for approved operating
expenditures

 

Unlimited

 

 

 

Authorize purchase requisitions/orders and sign contracts for expenditures which
had not previously been authorized

 

A over $250K

 

 

 

Payments

Approve payments for invoices for expenditures previously authorized.

 

A

 

 

 

Approve payments for invoices for expenditures not previously authorized.

 

A over $250K

 

 

 

FINANCE & ADMINISTRATION

Authority delegation

Delegate authorities and signing guidelines to employees reporting to the
President

 

A

GC may R

 

 

Delegate any special authorities to officers  

 

A

GC may R

A

 

Bank of record and bank accounts

Appoint banking institution(s) – U.S., Canada, PNG

 

A

AC may R

A

 

Open and close bank accounts

 

A

AC may R

 

 

Establish and amend signing officers for bank accounts

 

A

AC may R

A

 

Travel and working advances

Approve payment of travel and other expenses incurred on company business

 

A

AC shall R President’s expenses

 

 

Charitable donations

Approve donations in accordance with company policy and guidelines

 

A over $5K

 

 

 




CASH & ASSET MANAGEMENT

Treasury

Authorize the printing of blank company cheques, stock certificates, bonds,
promissory

 

 





11









--------------------------------------------------------------------------------




notes and other monetary documents

 

A

 

 

 

Approve payments related to interest on debt (including bonds, debentures,
shareholder loans, loans, etc.) and dividends as declared by the Board of
Directors; principal and other related charges on debt.

 

A

 

 

 

Authorize investment of surplus funds in money market instruments

 

A

 

 

 

Cash management

Enter into and sign contracts and contract renewals, approved as to form by
legal advisor, for credit and non-credit banking services with all financial
institutions authorized by the Board of Directors (including the opening and
closing of bank accounts)

 

A

 

 

 

Designate individuals who are authorized to sign cheques drawn on CFPC bank
accounts

 

A

 

 

 

Give instructions for transfers of CFPC funds between authorized CFPC bank
accounts

 

A

 

 

 

Establish level of second signature requirement for cheques and establish
requirements for electronic transfer of funds

 

A

 

 

 

Taxation, statutory deductions and accounting

Authorize statutory payments (EI; CPP; US/Canada and Yukon Income Tax, GST) and
employer contributions

 

A

 

 

 

Authorize payments and sign on behalf of CFPC all tax returns, waivers, requests
for rulings, annual declarations, etc.

 

A

 

 

 

Authorize compliance with environmental, health and safety and other legislative
requirements

 

A

 

 

 

Retain corporate legal counsel, securities representation

 

A

 

 

 

Asset management

Maintaining mineral rights in good standing

 

A

 

 

 

Facility, vehicle and equipment maintenance

 

A

 

 

 

Asset disposal

 

A over $100K value

 

A if material or significant in best interests of company

 

HUMAN RESOURCE MANAGEMENT

Personnel

Authorize the establishment of a new position or the closing of an existing
position, whether permanent or temporary

(a)

officers

(b)

direct reports to Vice-President, CFO

(c)

others below direct reports

 













A

 










A

 

Authorize the hiring, appointment, dismissal, demotion or retirement of an
employee (may vary by level)

(a)  officers

(b)

direct reports to Vice-President level

(c)

others by direct supervisor

 













A

 










A if officer is not an employee

 

Authorize salary ranges, personnel policies, employment terms, conditions and
benefits for company (non-executive)

 

A

 

 

 

Authorize remuneration policy (executive)

 

P

GC shall R

A

 

Authorize individual salary and benefit treatment;  employee terms, conditions,
benefits

(a)

direct reports to President

(b)

direct reports to Vice-President, CFO

(c)

others by direct supervisor

 










A







GC shall A







May A

 

Health and benefit plans

Approve benefit payments associated with company plans, if any

 

A

 

 

 

Approve employee relocation costs and advances

 

A

 

 

 

Authorize payments to carriers and trustees and administrative costs associated
with company health and benefit plans, if any

 

A

 

 

 




Payroll

Authorize time sheets and payment of overtime

 

A

 

 

 





12







--------------------------------------------------------------------------------






Authorize payment of funds for payroll costs including statutory deductions

 

A

 

 

 




Note:




Matters involving independent directors may be exercised by other directors
until such time as sufficient independent directors are appointed to the board
of directors.




Source:




1 – Nevada corporation law

2 – GWDC certificate of incorporation and/or bylaws

3 – NASDAQ Stock Market, Inc. – Marketplace Rules

4 – Securities Exchange Commission – Regulations, Rules, Standards per
Securities Act, Securities Exchange Act, and Sarbanes-Oxley 2002 Act

5 – GWDC governance, policy and management ‘best’ practices  




 








13





